Citation Nr: 1621088	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  06-35 639	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected disability.

2.  Entitlement to increased ratings for posttraumatic headaches, currently assigned "staged" ratings of 10 percent prior to September 27, 2012, and 30 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1975 to September 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2006 and November 2009 rating decisions by the Philadelphia RO.  In January 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In June 2010 and January 2011, the Board remanded the matters for additional development.

The January 2011 remand also addressed a claim seeking a total disability rating based on individual unemployability due to service-connected disability (TDIU).  A November 2015 rating decision granted TDIU, effective May 12, 2014.  The Veteran has not expressed disagreement with that decision, and the matter of entitlement to a TDIU rating is no longer on appeal.

The issue of service connection for a psychiatric disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Prior to September 27, 2012, the Veteran's posttraumatic headaches are not shown to have been manifested by characteristic prostrating attacks occurring on an average once a month over a period of several months.

2.  From September 27, 2012, the Veteran's posttraumatic headaches are not shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.
CONCLUSION OF LAW

Ratings for posttraumatic headaches in excess of 10 percent prior to September 27, 2012, and/or in excess of 30 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code (Code) 8045-8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence in August 2006, January 2009, July 2009 and January 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice of how VA assigns disability ratings and effective dates of awards.  Notably, during the January 2010 Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim of service connection for a psychiatric disability (evidence of a nexus between the claimed disability and his service or service-connected disability); the Veteran's testimony reflects that he is aware of what remains needed to substantiate that claim.

In a claim for increase, the VCAA requirement is generic notice, i.e., of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice as to how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in September 2009, July 2010, and September 2012.  As will be discussed in greater detail below, the Board finds the examination reports to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

"Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's headache disability is rated under Code 8045-8100 (for headaches due to trauma as migraine headaches).  38 C.F.R. § 4.124a.  Under Code 8045, any residual of traumatic brain injury with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache, must be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  The Veteran's headache disability has been distinctly diagnosed as posttraumatic headaches and rated under Code 8100 by analogy to migraine headaches.  Under that Code, a 50 percent rating is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 0 percent rating is warranted for headaches with less frequent attacks.  

VA treatment records from March 2009 show occasional complaints of headaches, for which the Veteran took aspirin.

On September 2009 VA examination, the Veteran reported that he was involved in an automobile accident after service but could not recall the date of the accident; he reported that his headaches have become worse since then.  He reported lying down and sleeping for four to six hours for headache relief; he did not take any headache medications.  He reported that the medications prescribed for headaches made him drowsy so he did not take them.  He reported there were no known precipitating or aggravating factors.  He reported having headaches daily, located in the left frontal region, rated as 4 out of 10 in severity, usually lasting for about four to six hours in duration, and resolving spontaneously.  He reported having severe headaches that were prostrating in nature and rated as 10 out of 10 in severity three to four times per year.  He reported that the prostrating headaches occurred spontaneously, and that he has sought emergency room treatment for them three or four times per year since his discharge from service.  He reported that he had never been hospitalized for the headaches.  On physical examination, the Veteran appeared slightly lethargic but was alert and oriented in all spheres with normal memory.  His cranial nerves were intact, and his motor, cerebellar, and sensory functions were normal.  His gait, stance, and coordination were normal.  The examiner opined that the Veteran's activities of daily living were not affected by the headaches.  The diagnosis was moderate recurrent posttraumatic headaches.

Based on this evidence, the November 2009 rating decision continued a 10 percent rating for posttraumatic headaches.

A February 2012 record indicates that the Veteran sought emergency room treatment for headache.

On September 27, 2012 VA examination, the Veteran reported that he takes medication for his headaches but could not give the name of the medication.  He reported that when he gets a headache, he has to sit down or lie down in a dark place with a cold rag on his head.  The examiner noted from the treatment records that the Veteran takes Naproxen and aspirin for pain.  The Veteran described his headache pain as a constant pulsating and throbbing head pain, worsened with physical activity, and affecting the left temporal and occipital area of the head.  He reported non-headache symptoms associated with headaches, including nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes such as pins and needles.  He reported headaches with nosebleeds at times.  He reported that the headaches come and go all day, lasting as little as two to four minutes or for hours on end.  He woke up with a headache.  He could not give a specific time as to the longest a headache would last, and stated that he could not remember a day without a headache.  He reported having characteristic prostrating attacks of migraine headache pain more frequently than once per month; he did not report having prostrating attacks of non-migraine headache pain.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  Regarding the impact of the headaches on his ability to work, the Veteran stated that he could not remember when he last worked.  The diagnosis was migraine headache, prostrating type.  The examiner opined that, given the Veteran's history of the duration and frequency of headaches, it would be very difficult for him to hold down gainful employment at this time.

On September 2012 VA TBI examination, the Veteran reported frequent headaches.

Based on this evidence, an April 2014 rating decision granted a 30 percent rating for posttraumatic headaches, effective September 27, 2012, the date of the VA examination showing increased severity.

Additional treatment records through October 2015 reflect symptomatology largely similar to that noted on the examinations described above.

Based on the foregoing, the Board finds that the Veteran's service-connected headache disability did not include characteristic prostrating attacks averaging once a month over several months prior to September 27, 2012, and thus warrants no more than a 10 percent rating under Code 8100 for that period.  The only significant treatment records for that period are those from a September 2009 VA examination and a February 2012 emergency room visit.  On the September 2009 VA examination, the Veteran indicated only that he experienced severe headaches that were prostrating in nature three to four times per year (and he had sought emergency room treatment for them three to four times per year since his discharge from service).  He clearly had recurring headaches at that time; however, there was no evidence that "prostrating" headaches occurred with the frequency of once a month so as to merit a 30 percent rating under Code 8100 prior to September 27, 2012.  

Regarding the rating since September 27, 2012, the Board finds that the Veteran's headache disability is not shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, and thus warrants no more than a 30 percent rating under Code 8100.  As noted, while the Veteran clearly has characteristic prostrating attacks of headache pain occurring more frequently than once per month (as noted on September 2012 VA examination), there is no credible evidence that the disability results in severe economic inadaptability, as is contemplated for a 50 percent rating.  The Veteran reported on examination that he could not remember when he last worked, but he did not attribute this to his headache disability.  Further, there is no indication that he is unemployed solely due to the headache disability, as opposed to his other service-connected or non-service-connected disabilities.  A preponderance of the evidence is against the Veteran's claim for increases in the ratings for his posttraumatic headaches; accordingly, the appeal in this matter must be denied.

The Board has also considered whether referral of this claim for consideration of an extraschedular rating is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Here, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability and associated impairment of function throughout the entire appeal period under consideration are contemplated by the rating schedule and the assigned ratings are therefore adequate, and referral for an extraschedular rating is not required.  The Veteran's complaints of prostrating headaches are contemplated by the rating schedule.  Moreover, the 30 percent rating now assigned reflects the existing degree of industrial impairment.  Marked interference with employment is not shown.  

Finally, as was noted above, the Veteran has already been awarded a TDIU rating.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).


ORDER

Ratings for posttraumatic headaches in excess of 10 percent prior to September 27, 2012, and/or in excess of 30 percent from that date, are denied.


REMAND

On review of the record, the Board finds that the matter of service connection for a psychiatric disability to include PTSD must again be remanded for evidentiary development.

Regarding the Veteran's claims of service connection for PTSD and service connection for a psychiatric disability claimed as depression, those are the specific claims adjudicated by the AOJ and developed for appellate review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The issue is characterized accordingly.

The Veteran claims that his psychiatric disability is related (secondary) to his service-connected disabilities: low back strain with degenerative arthritis, rated 40 percent; radiculopathy of the left lower extremity, rated 20 percent; posttraumatic headaches, rated 30 percent; and radiculopathy of the right lower extremity, rated 10 percent.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  

In the previous [January 2011] remand, the Board noted that a July 2010 VA mental health examiner made no mention of the Veteran's service-connected posttraumatic headaches, residuals of a head injury, which he sustained in service.  The Board determined that the general reference to "coping and adjustment difficulties to his medical conditions" was not specific enough to fulfill the previous remand instructions to address the secondary service connection theory of entitlement for psychiatric disability.  The matter was remanded for an addendum opinion.  The Board notes that since the January 2011 remand, the claims file was converted from a paper file to a virtual file and, upon review of the virtual record in VBMS, the July 2010 VA examination report is not currently available for review.  A copy of the examination report must be added to the record.

In an April 2012 opinion, a reviewing VA provider noted the Veteran's report on examination of a traumatic brain injury which occurred while he was stationed in Germany, walking back from the mess hall in the dark and hitting his head on a tank barrel.  The reviewing examiner noted the Veteran's report of a second incident, in which he was assaulted and robbed, though it was unclear whether this incident involved a head injury.  The reviewing examiner noted the Veteran's complaints of headaches for many years.  The reviewing examiner noted the July 2010 examiner's opinion that it appears on a less likely than not basis that the Veteran's conditions are directly associated with his military career; that the reports and past treatment notes indicate that he has struggled to cope with his medical diagnoses; that he has been in multiple altercations outside of his military career and that he had a problem with alcohol dependency for many years.  The reviewing examiner noted the July 2010 examiner's opinion that all such factors are likely contributing to the Veteran's current mental health status.  The reviewing examiner stated that a review of the VA treatment notes revealed some brief discussion of headaches but opined that the depression, which was also diagnosed by the 2010 VA examiner, does not appear to revolve around his headaches.  The reviewing examiner noted the treating psychiatrist's notes that the Veteran has been chronically depressed throughout most of his life, and likely since childhood, noting the mention that the Veteran's father abandoned the family.  The reviewing examiner could not comment on the etiology of the Veteran's cognitive problems but stated that the exam request asked for an opinion as to whether it is at least as likely as not that the psychiatric disabilities identified on 2010 VA examination are related to the Veteran's head injury sustained during service and/or to his headaches.  After reviewing the 2010 VA examination report and the VA treatment records, the reviewing examiner deferred to the 2010 VA examiner's opinion that because of other factors, the Veteran's psychiatric conditions are less likely than not (less than 50% probability) attributable to his military experience.  The reviewing examiner opined that it is more likely than not (more than 50% probability) that the Veteran's psychiatric conditions are attributable to the factors other than his military experience, discussed by the 2010 VA examination report.

Because the April 2012 VA medical opinion did not include an opinion regarding whether the Veteran's psychiatric disability is aggravated by his service-connected disabilities, the opinion offered is inadequate for proper adjudication of the matter.  The medical opinions in the record do not include one that adequately addresses whether the Veteran's service-connected disabilities aggravated his psychiatric disability.  Consequently, another examination to determine the nature and etiology of the Veteran's psychiatric disability is necessary.  Additionally, the Veteran contends that he has PTSD due to stressors in service.  The record clearly shows that he was a victim of a personal assault in service (when he was stabbed during an attempted robbery in 1975) and that he was injured in an automobile accident in 1976; his exposure to stressor events in service is well-documented in his military records and is not in dispute.  The psychiatric examination must also address the possibility that the Veteran may have PTSD, and if so its etiology.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the Veteran is entitled to compliance with the Board's explicitly stated instructions.  The Board regrets that the matter must be remanded once more to ensure compliance.
Accordingly, the case is REMANDED for the following:

1.  The AOJ should associate with the Veteran's electronic claims file a copy of the July 2010 VA mental health examination report.

2.  The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability/disabilities.  The AOJ should advise the examiner of what disabilities are service connected.  The examiner must acknowledge the verified stressors in service discussed above.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a)  Does the Veteran have a diagnosis of PTSD related to his verified stressor events in service?

b)  Please also identify (by diagnosis) each psychiatric disability entity found other than PTSD.  

c)  Please identify the likely etiology of each psychiatric disability diagnosed (other than PTSD).  Specifically, is it at least as likely as not (a 50% or greater probability) that such was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected disabilities?  [The opinion must address aggravation.]

d)  If the opinion is to the effect that a service connected disability did not cause, but aggravated, the psychiatric disability, the examiner should specify, so far as possible, the degree of psychiatric disability (pathology or impairment) that resulted from such aggravation.  

The examiner must explain the rationale for all opinions.  

3.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


